Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,826,917. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of parent patent 10,826,917 reasonably anticipate claims 1-20 of the current application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdett US 2017/032070 in view of Young US 10,069,757



As per claim 1. Burdett teaches A distributed computing system, comprising: one or more memory structures storing instructions; and one or more processors, that when executing the instructions, implement a cloud platform comprising or in communication with one or more security servers, wherein the cloud platform is configured to; receive an upload of content from a client computing device to the cloud platform; set a table field controlling availability of the content to a first state that prevents distribution of the content to a plurality of additional client computing devices remote from the cloud platform; receive a result of analyzing the content from the respective security server; and in response to the result, updating the table field to a second state that makes available the content to the plurality of additional client computing devices remote from the cloud platform.  [0006] [0008] [0009] [0015] [0055] [0088] [0089] [0097] [0098] [0100] Figures 5A, 5B.
(Burdett teaches uploading content to cloud storage, and requesting a malware scan from a threat management/security server, teaches setting permissions for files, including setting permissions upon upload to prevent distribution of content, and upon a result of content analysis updating the permissions to a second state that allows for distribution)

Young teaches transmit a request to a load balancer to cause one or more security servers of a plurality of security servers to analyze the content to identify malicious data in the content, wherein the load balancer directs the request to a respective security server of the plurality of security servers based on one or more load balancing criteria; (Column 5 lines 1-18)  (teaches a plurality of instances to perform work based on load balancing criteria)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the load balancing of Young with the security of Burdett because it is more resource efficient.

As per claim 2. Burdett teaches The distributed computing system of claim 1, wherein the cloud platform comprises an application server configured to communicate with the one or more security servers.  [0008][0127]

As per claim 3. Young teaches The distributed computing system of claim 1, wherein the one or more load balancing criteria comprises a count of additional client computing devices in use.  (Column 5 lines 1-18)  (connection count)

As per claim 4. Young teaches The distributed computing system of claim 3, wherein the load balance is configured to direct the content to a recently activated security server of the one or more security servers based at least in part on the count.  (Column 5 lines 1-18)  (additional resources activated on command)

As per claim 5. Burdett teaches The distributed computing system of claim 1, wherein the first state comprises a pending state where the content is unavailable until the content is analyzed.  [0055][0101]

As per claim 6. Burdett teaches The distributed computing system of claim 1, wherein the cloud platform is configured to transmit a message concerning the result of analyzing the content to the additional client computing devices.  [0015] (notifications to admin and users)

As per claim 7. Burdett teaches The distributed computing system of claim 6, wherein the cloud platform is configured to transmit the message in real-time to the additional client computing devices.  [0015] (notifications to admin and users)

As per claim 10. Burdett teaches A method to prevent intrusion from malicious data attached to a digital file, comprising: receiving, from a remote client computing device, a request to upload the digital file to a cloud platform; determining availability of a service configured to detect the presence of malicious data in the digital file; in response to determining that the service is available; setting a table field controlling availability of the digital file to a first state that prohibits distribution of the digital file to additional client computing devices through the cloud platform; 
wherein the additional request comprises instructions configured to cause the respective security server to run the service on the digital file; and receiving, at the cloud platform, a response from the security server, wherein the response is at least partially based on a result of running the service, wherein receiving the response causes the cloud platform to update the table field to a second state that specifies availability of the digital file to the additional remote client computing devices.  [0006] [0008] [0009] [0015] [0055] [0088] [0089] [0097] [0098] [0100] Figures 5A, 5B.
(Burdett teaches uploading content to cloud storage, and requesting a malware scan from a threat management/security server, teaches setting permissions for files, including setting permissions upon upload to prevent distribution of content, and upon a result of content analysis updating the permissions to a second state that allows for distribution)

Young teaches and transmitting an additional request to a load balancer, wherein the load balancer directs the additional request to a security server based on one or more load balancing criteria, (Column 5 lines 1-18)  (teaches a plurality of instances to perform work based on load balancing criteria)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the load balancing of Young with the security of Burdett because it is more resource efficient.


As per claim 11. Young teaches The method of claim 10, wherein directing the additional request to the security server comprises bringing the security server online based at least in part on the one or more load balancing criteria.  (Column 5 lines 1-18)  (additional resources activated on command)


As per claim 12. Young teaches The method of claim 10, wherein the one or more load balancing criteria comprises a count of pieces of content being scanned.  (Column 5 lines 1-18)  (application load)

As per claim 13. Young teaches The method of claim 10, wherein the one or more load balancing criteria comprises a count of additional client computing devices in use.  (Column 5 lines 1-18)  (connection count)

As per claim 14. The method of claim 10, wherein, in response to the request, the cloud platform is configured to perform a check determining the availability of the digital file. [0100] [0105] (access permissions)


As per claim 15. Burdett teaches The method of claim 10, wherein the cloud platform is configured to perform a quarantine on the digital file based at least in part on the response indicating that the digital file comprises a security vulnerability.  [0006]

As per claim 16.  Burdett teaches Tangible, non-transitory, and computer-readable medium having instructions stored thereon, wherein the instructions, when executed by one or more processors, are configured to cause the one or more processors to: receive an upload of content from a client computing device to a cloud platform implemented using the one or more processors; set a table field to a pending state to control availability of the content to prevent distribution of the content to a plurality of additional client computing devices communicatively coupled to the cloud platform; receive a response from the one or more security servers; and based on the response, update the table field to an available state that makes the content available to the plurality of additional client computing devices via the cloud platform.  
[0006] [0008] [0009] [0015] [0055] [0088] [0089] [0097] [0098] [0100] Figures 5A, 5B.
(Burdett teaches uploading content to cloud storage, and requesting a malware scan from a threat management/security server, teaches setting permissions for files, including setting permissions upon upload to prevent distribution of content, and upon a result of content analysis updating the permissions to a second state that allows for distribution)

Young teaches transmit a request to a load balancer, wherein the request is to have the content analyzed by one or more security servers of a plurality of security servers to identify malicious content, and the load balancer is configured to transmit the request to the one or more security servers of the plurality of security servers based on one or more load balancing criteria; (Column 5 lines 1-18)  (teaches a plurality of instances to perform work based on load balancing criteria)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the load balancing of Young with the security of Burdett because it is more resource efficient.


As per claim 17. Young teaches The tangible, non-transitory, and computer-readable medium of claim 16, wherein the instructions are configured to cause the one or more processors to implement an application server to implement an application node and to transmit the request to the load balancer.  Column 5 lines 1-18)  (teaches a plurality of instances to perform work based on load balancing criteria)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the load balancing of Young with the security of Burdett because it is more resource efficient.

As per claim 18.  Young teaches The tangible, non-transitory, and computer-readable medium of claim 16, wherein the one or more load balancing criteria comprises a count of application nodes in use in the cloud platform.   (Column 5 lines 1-18)  (connection count)

As per claim 19. Young teaches The tangible, non-transitory, and computer-readable medium of claim 16, wherein the one or more load balancing criteria comprises a count of the additional client computing devices in use that are communicatively coupled to the cloud platform.   (Column 5 lines 1-18)  (connection count)

As per claim 20. Burdette teaches The tangible, non-transitory, and computer-readable medium of claim 16, wherein the request comprises a check to determine the availability of the one or more security servers.  [0090][0091] (checking and using security service)


Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdett US 2017/032070 in view of Young US 10,069,757 in view of Kumar US 2019/0340359

As per claim 8. Kumar teaches the distributed computing system of claim 1, wherein the table field comprises a scan history, wherein the scan history comprises a set of entries indicating statuses of attachments uploaded to the cloud platform.  [0035][0039][0045] [0046]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the history of scans because it saves resources [0046]

Burdett also teaches using a database of scan history [0096][0097]

As per claim 9. Kumar teaches The distributed computing system of claim 8, wherein the scan history is stored in a database separate from a database used to store the table field.  [0035][0039][0045][0046]



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439